

EXHIBIT 10.8























TALON INTERNATIONAL, INC.


RESTRICTED STOCK UNIT AGREEMENT
 
 
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 

TALON INTERNATIONAL, INC.
NOTICE OF RESTRICTED STOCK UNIT GRANT


You have been granted the following Restricted Stock Units (“RSUs”) of Talon
International, Inc. (“Talon” or the “Company”):
 
 
Name of Recipient:
Lonnie Schnell

 
 
Total Number of RSUs:
5,778,500

 
Value of Stock on Grant Date:
$            



 
 
Grant Date:
July 30, 2010

 
Vesting Commencement Date:
July 30, 2010



 
 
Vesting Schedule:
50% of the Total Number of RSUs will vest on the date which is thirteen months
following the Vesting Commencement Date, and an additional 10% of the Total
Number of RSUs will vest on each date which is eighteen, twenty-four, thirty,
thirty-six and forty-two months following the Vesting Commencement Date, subject
to acceleration as set forth in the Standard Terms.





By your signature and the signature of the Company’s representative below, you
and the Company agree that the RSUs are granted under and governed by the terms
and conditions of the Restricted Stock Unit Agreement, which is attached hereto
and is made a part of this document.
 


Recipient:
Talon International, Inc.
 
 
By:       /s/ Lonnie Schnell      
Name:  Lonnie Schnell
 
 
 
By:         /s/ Mark Dyne      
Mark Dyne
Its:         Chairman of the Board

 

 
 
 

--------------------------------------------------------------------------------

 

TALON INTERNATIONAL, INC.
 
Restricted Stock Unit Agreement
 
1.           Terms.  Unless provided otherwise in the Notice of Restricted Stock
Unit Grant (“Notice of Grant”), the following standard terms and conditions
(“Standard Terms”) apply to Restricted Stock Units (“RSUs”) granted to
you.  Your Notice of Grant and these Standard Terms constitute the entire
understanding between you and Talon.
 
2.           Definitions.  In addition to the terms defined elsewhere in these
Standard Terms, as used herein, the following terms shall have the following
meanings:
 
(a)           “Administrator” means the Board or any of its Committees as shall
be administering this RSU.
 
(b)           “Board” means the Board of Directors of the Company.
 
(c)           “Cause” shall have the meaning given such term in the Employment
Agreement.
 
(d)           “Change in Control” shall mean (i) the dissolution or liquidation
of the Company, (ii) any sale, lease, exchange or other transfer (in one or a
series of transactions) of all or substantially all of the assets of the
Company, (iii) any merger or consolidation of the Company in which the holders
of voting stock of the Company immediately before the merger or consolidation
will not own thirty five percent (35%) or more of the voting stock of the
continuing or surviving corporation immediately after such merger or
consolidation; or (iv) a change of fifty percent (50%) (rounded to the next
whole person) in the membership of the Board within a twelve (12)-month period,
unless the election or nomination for election by stockholders of each new
director within such period was approved by the vote of a majority of the
directors then still in office who were in office at the beginning of the twelve
(12)-month period; provided, however, that the election or replacement by the
holders of Series B Preferred Stock of the Company of directors that the holders
of Series B Preferred Stock of the Company are entitled to elect shall not, by
itself, constitute a “Change in Control” hereunder.  A Change in Control must
also constitute a change in the ownership or effective control of the Company or
the ownership of a substantial portion of the Company’s assets within the
meaning of Code Section 409A.
 
(e)           “Code” means the Internal Revenue Code of 1986, and the
regulations promulgated thereunder, as such is amended from time to time, and
any reference to a section of the Code shall include any successor provision of
the Code.
 
(f)           “Committee” means a committee appointed by the Board from among
its members to administer this RSU.
 
(g)           “Common Stock” means the common stock, $0.001 par value, of the
Company.
 
(h)           “Company” means Talon International, Inc.
 

 
 

--------------------------------------------------------------------------------

 

(i)           “Consultant” means any person, including an advisor, engaged by
the Company or a Subsidiary to render services and who is compensated for such
services; provided such services are not in connection with the offer or sale of
securities in a capital-raising transaction and do not directly or indirectly
promote or maintain a market for the Company’s securities; and provided further
that the term “Consultant” shall not include Directors who are paid only a
director’s fee by the Company or who are not otherwise compensated by the
Company for their services as Directors.


(j)           “Director” means a member of the Board.
 
(k)           “Permanent Disability” shall have the meaning given such term in
the Employment Agreement.
 
(l)           “Employee” means any person, including Officers and Directors,
employed by the Company or any Subsidiary of the Company.  Neither service as a
Director nor payment of a director’s fee by the Company shall be sufficient to
constitute “employment” by the Company.
 
(m)           “Employment Agreement” means that certain Executive Employment
Agreement, dated of even date herewith, by and between you and the Company.
 
(n)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
 
(o)           “Good Reason” shall have the meaning given such term in the
Employment Agreement.
 
(p)           “Officer” means a person who is an officer of the Company within
the meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
 
(q)           “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor
to Rule 16b-3, as in effect when discretion is being exercised with respect to
the Plan.
 
(r)           “Share” means a share of the Common Stock.
 
(s)           “Service” means service to the Company or any of its Subsidiaries
as an Employee, Director or Consultant.
 
(t)           “Subsidiary” means any corporation or entity in which the Company
owns or controls, directly or indirectly, fifty percent (50%) or more of the
voting power or economic interests of such corporation or entity.
 
3.           Vesting of RSUs.
 
(a)           Provided that you continuously provide Service from the Grant Date
specified in the Notice of Grant through each vesting date specified in the
Notice of Grant, the RSUs shall vest and be converted into the right to receive
the number of shares of Common Stock specified on the Notice of Grant with
respect to such vesting date, except as otherwise provided in these Standard
Terms.  If a vesting date falls on a weekend or any other day on which the
Over-the-
 

 
2

--------------------------------------------------------------------------------

 

Counter Bulletin Board (the “OTCBB”) is not open, affected RSUs shall vest on
the next following OTCBB business day.


(b)           RSUs will vest to the extent provided in and in accordance with
the terms of the Notice of Grant and these Standard Terms.  Except as expressly
provided otherwise in these Standard Terms, if your Service (as defined below)
terminates for any reason, whether voluntarily or involuntarily, all unvested
RSUs shall be cancelled on the date of Service termination.


(c)           For purposes of these Standard Terms, your Service is not deemed
terminated if, prior to sixty (60) days after the date of termination of your
Service, you are re-engaged by the Company or a Subsidiary on a basis that would
make you eligible for future RSU grants, nor would your transfer from the
Company to any Subsidiary or from any one Subsidiary to another, or from a
Subsidiary to the Company be deemed a termination of your Service.  Further,
your provision of service as an employee, director or consultant to any
partnership, joint venture or corporation not meeting the requirements of a
Subsidiary in which the Company or a Subsidiary is a party shall be considered
Service for purposes of this provision if either (a) the entity is designated by
the Administrator as a Subsidiary for purposes of this provision or (b) you are
specifically designated as providing Service for purposes of this provision.
 
4.           Conversion into Common Stock.
 
(a)           Shares of Common Stock will be issued or become free of
restrictions as soon as practicable following vesting of the RSUs, provided that
you have satisfied your tax withholding obligations as specified under Section
10 of these Standard Terms and you have completed, signed and returned any
documents and taken any additional action that the Administrator reasonably
deems appropriate to enable it to accomplish the delivery of the shares of
Common Stock.  The shares of Common Stock will be issued in your name (or may be
issued to your executor or personal representative or other applicable party, as
permitted in Section 11, in the event of your death or Permanent Disability),
and may be effected by recording shares on the stock records of the Company or
by crediting shares in an account established on your behalf with a brokerage
firm or other custodian, in each case as determined by the Administrator.  In no
event will the Company be obligated to issue a fractional share.
 
(b)           Notwithstanding the foregoing, (i) the Company shall not be
obligated to deliver any shares of Common Stock during any period when the
Administrator reasonably determines that the conversion of an RSU or the
delivery of shares hereunder would violate any federal, state or other
applicable laws and/or may issue shares subject to any restrictive legends that,
as reasonably determined by the Company’s counsel, is necessary to comply with
securities or other regulatory requirements, and (ii) the date on which shares
are issued may include a reasonable delay in order to provide the Company such
time as it reasonably determines appropriate to address tax withholding and
other administrative matters.
 

 
3

--------------------------------------------------------------------------------

 

5.           Adjustments of and Changes in the Common Stock.
 
(a)           The existence of outstanding RSUs shall not affect in any way the
right or power of the Company or its shareholders to make or authorize any or
all adjustments, recapitalizations, reorganizations, exchanges, or other changes
in the Company’s capital structure or its business, or any merger or
consolidation of the Company or any issuance of Shares or other securities or
subscription rights thereto, or any issuance of bonds, debentures, preferred or
prior preference stock ahead of or affecting the Shares or other securities of
the Company or the rights thereof, or the dissolution or liquidation of the
Company, or any sale or transfer of all or any part of its assets or business,
or any other corporate act or proceeding, whether of a similar character or
otherwise.  Further, except as expressly provided herein or by the
Administrator, (i) the issuance by the Company of shares of stock or any class
of securities convertible into shares of stock of any class, for cash, property,
labor or services, upon direct sale, upon the exercise of rights or warrants to
subscribe therefor, or upon conversion of shares or obligations of the Company
convertible into such shares or other securities, (ii) the payment of a dividend
in property other than Shares, or (iii) the occurrence of any similar
transaction, and in any case whether or not for fair value, shall not affect,
and no adjustment by reason thereof shall be made with respect to, the number of
Shares subject to the RSUs, unless the Administrator shall determine that an
adjustment is necessary or appropriate.
 
(b)           If the outstanding Shares or other securities of the Company, or
both, for which the RSU is to be settled shall at any time be changed or
exchanged by declaration of a stock dividend, stock split, combination of
shares, extraordinary dividend of cash and/or assets, recapitalization,
reorganization or any similar equity restructuring transaction (as that term is
used in Statement of Financial Accounting Standards No. 123 (revised) affecting
the Shares or other securities of the Company, the Administrator shall adjust
the number and kind of Shares or other securities that are subject to the RSUs
so as to maintain the proportionate number of Shares or other securities subject
to the RSUs.
 
(c)           Subject to the other terms set forth in these Standard Terms, and
not in limitation of any other rights you have under these Standard Terms
(including, without limitation, acceleration of unvested RSUs upon the
occurrence of a Change in Control as provide in Section 6 below), in the event
the Company is a party to a merger or other reorganization, the RSUs shall be
subject to the agreement of merger or reorganization, which agreement may
provide, without limitation, for the assumption of outstanding RSUs by the
surviving corporation or its parent, for their continuation by the Company (if
the Company is a surviving corporation), for accelerated vesting and accelerated
expiration, or for settlement in cash, unless such merger or other
reorganization constitutes a Change in Control, in which case all RSUs will
immediately vest, as discussed below in Section 6.
 
6.           Change in Control.  All unvested RSUs will vest immediately prior
to the effective date of the occurrence of a Change in Control.  In addition, in
the event that your Service is terminated by you for Good Reason or by the
Company for reasons other than Cause within three (3) months prior to the
occurrence of a Change in Control, then all unvested RSUs will vest immediately
prior to the effective date of such termination.
 

 
4

--------------------------------------------------------------------------------

 

7.           Leaves of Absence.  For any purpose under these Standard Terms,
your Service shall be deemed to continue while you are on a bona fide leave of
absence, to the extent required by applicable law.  To the extent applicable law
does not require such a leave to be deemed to continue your Service such Service
shall be deemed to continue if, and only if, expressly provided in writing by
the Administrator or an Officer of the Company or Subsidiary for whom you
provide Service.


8.           Termination Without Cause, for Good Reason, or Upon Death or
Disability.  In the event that your Service is terminated by you for Good
Reason, by the Company for reasons other than Cause, or as a result of your
Death or Permanent Disability, in each case at any time on or before the date
that the initial 50% of your RSUs vest (i.e., the 13th month following the
Vesting Commencement Date), than a portion of your RSUs equal to 50% of the
Total Number of RSUs shall vest immediately prior to the effective date of such
termination or, if later, the date of determination of your Permanent
Disability.
 
9.           Termination for Cause.  In the event that your Service is
terminated for Cause, all unvested RSUs shall be cancelled immediately prior to
the effective date of such termination and neither you nor any beneficiary shall
be entitled to any claim with respect to the cancelled RSUs whatsoever.
 
10.           Tax Withholding.
 
(a)           To the extent required by applicable federal, state or other law,
you shall make arrangements satisfactory to the Company for the satisfaction of
any withholding tax obligations that arise by reason of vesting of an RSU and,
if applicable, any sale of shares of Common Stock.  The Company shall not be
required to issue or lift any restrictions on shares of Common Stock or to
recognize any purported transfer of shares of Common Stock until such
obligations are satisfied.  Upon your request, but not without your agreement,
the Administrator may permit these obligations to be satisfied by having the
Company withhold a portion of the shares of Common Stock that otherwise would be
issued to you upon vesting of the RSUs, or to the extent permitted by the
Administrator, by tendering shares of Common Stock previously acquired.
 
(b)           You are ultimately liable and responsible for all taxes owed by
you in connection with your RSUs, regardless of whether the Administrator or the
Company satisfies its tax withholding obligations that arise in connection with
your RSUs.  The Company makes no representation or undertaking regarding the
treatment of any tax withholding in connection with the grant, issuance, vesting
or settlement of your RSUs or the subsequent sale of any of the shares of Common
Stock underlying your RSUs that vest.  The Company does not commit and is under
no obligation to administer the RSUs in a manner that reduces or eliminates your
tax liability.
 
11.           Transferability; Rights as a Stockholder.
 
(a)           Unless otherwise provided by the Administrator, each RSU shall be
transferable only:
 
(i)           pursuant to your will or upon your death to your beneficiaries;
 

 
5

--------------------------------------------------------------------------------

 

(ii)           by gift to your Immediate Family (defined below), partnerships
whose only partners are you or members of your Immediate Family, limited
liability companies whose only members are you or members of your Immediate
Family, or trusts established solely for the benefit of you or members of your
Immediate Family; or


(iii)           by gift to a foundation in which you and/or members of your
Immediate Family control the management of the foundation’s assets.
 
(b)           For purposes of these Standard Terms, “Immediate Family” is
defined as your spouse or domestic partner, children, grandchildren, parents, or
siblings.  Any purported assignment, transfer or encumbrance that does not
qualify under Section 11(a) above shall be void and unenforceable against the
Company.  Any RSU transferred by you pursuant to this section shall not be
transferable by the recipient except by will or the laws of descent and
distribution.  The transferability of RSUs is subject to any applicable laws of
your country of residence or employment.
 
(c)           You will have the rights of a stockholder only after shares of
Common Stock have been issued to you following vesting of your RSUs and
satisfaction of all other conditions to the issuance of those shares as set
forth in these Standard Terms.  RSUs shall not entitle you to any rights of a
stockholder of Common Stock and there are no voting or dividend rights with
respect to your RSUs.  RSUs shall remain terminable pursuant to these Standard
Terms at all times until they vest and convert into shares.  As a condition to
having the right to receive shares of Common Stock pursuant to your RSUs, you
acknowledge that unvested RSUs shall have no value for purposes of any aspect of
your Service relationship with the Company.
 
12.           Disputes.  Any question concerning the interpretation of these
Standard Terms, your Notice of Grant or the RSUs, any adjustments required to be
made thereunder, and any controversy that may arise under the Standard Terms,
your Notice of Grant or the RSUs shall be settled in accordance with Section
13.1 of your Employment Agreement.
 
13.           Other Matters.
 
(a)           Any prior agreements, commitments or negotiations concerning the
RSUs are superseded by these Standard Terms and your Notice of Grant.  The grant
of RSUs to you in any one year, or at any time, does not obligate the Company or
any Subsidiary to make a grant in any future year or in any given amount and
should not create an expectation that the Company or any Subsidiary might make a
grant in any future year or in any given amount.
 
(b)           Nothing contained in these Standard Terms creates or implies an
employment contract or term of employment upon which you may rely.
 

 
6

--------------------------------------------------------------------------------

 

(c)           Notwithstanding any provision of these Standard Terms or the
Notice of Grant to the contrary, if, at the time of your termination of Service
with the Company, you are a “specified employee” as defined in Section 409A of
the Code, and one or more of the payments or benefits received or to be received
by you pursuant to the RSUs would constitute deferred compensation subject to
Section 409A, no such payment or benefit will be provided under the RSUs until
the earliest of (A) the date which is six (6) months after your “separation from
service” for any reason, other than death or “disability” (as such terms are
used in Section 409A(a)(2) of the Code), (B) the date of your death or
“disability” (as such term is used in Section 409A(a)(2)(C) of the Code) or (C)
the effective date of a “change in the ownership or effective control” of the
Company (as such term is used in Section 409A(a)(2)(A)(v) of the Code).  The
provisions of this Section 13(c) shall only apply to the extent required to
avoid your incurrence of any penalty tax or interest under Section 409A of the
Code or any regulations or Treasury guidance promulgated thereunder.  In
addition, if any provision of the RSUs would cause you to incur any penalty tax
or interest under Section 409A of the Code or any regulations or Treasury
guidance promulgated thereunder, the Administrator may reform such provision to
maintain to the maximum extent practicable the original intent of the applicable
provision without violating the provisions of Section 409A of the Code.
 
(d)           Because these Standard Terms relate to terms and conditions under
which you may be issued shares of Common Stock, an essential term of these
Standard Terms is that it shall be governed by the laws of the State of
Delaware, without regard to choice of law principles of the State of Delaware or
other jurisdictions.  Any action, suit, or proceeding relating to these Standard
Terms or the RSUs granted hereunder shall be brought in the state or federal
courts of competent jurisdiction in the State of California.
 
(e)           Copies of the Company’s Annual Report to Stockholders for its
latest fiscal year and the Company’s latest quarterly report are available,
without charge, at the Company’s business office.
 
(f)           Any notice required by these Standard Terms shall be given in
writing and shall be deemed effective upon personal delivery or upon deposit
with the United States Postal Service, by registered or certified mail, with
postage and fees prepaid.  Notice shall be addressed to you at the address set
forth in the records of the Company.  Notice shall be addressed to the Company
at:
 

 
Talon International, Inc.
 
21900 Burbank Blvd. Suite 270
Woodland Hills, CA 91367
Attn:  Chairman of the Board



 
(g)           You shall have the right to elect to defer the settlement date of
all or part of the RSUs set forth herein, as defined herein, by completing and
returning to the Company the Restricted Stock Unit Deferral Election provided
herewith no later than a date which is 30 calendar days following the Grant
Date.
 

 
7

--------------------------------------------------------------------------------

 
